Citation Nr: 0510439	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  The veteran filed a 
timely notice of disagreement in August 2003, the RO issued a 
statement of the case in November 2003, and the veteran 
perfected his appeal later that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran claims that he has PTSD as a result of his combat 
experiences in Vietnam.  VA treatment reflect that he has 
been diagnosed as having PTSD based on these reported 
experiences (such as in a May 2002 psychology hospitalization 
record).  

Service medical records do not reflect any complaints or 
findings of a psychiatric disability at the veteran's July 
1968 preinduction examination or his October 1970 separation 
examination.  However, a notation dated in September 1970 
(while he was in Vietnam) indicates that the veteran was seen 
for a "preliminary 212 action" and needed to have a 
psychiatry examination.  Ten days later, he apparently 
underwent a psychiatric evaluation, but the report of this 
evaluation has not been included in the claims folder.  All 
service psychiatric records pertaining to the veteran should 
be sought.

The veteran's service personnel records indicate that he had 
active duty in Vietnam from October 23, 1969, to October 22, 
1970, and that he participated in an unnamed campaign in 
January 1970.  During his Vietnam service, he was assigned to 
the 54th Signal Battalion and his MOS was 31M20 (radio relay 
and carrier attendant).  He received in part, a Republic of 
Vietnam Commendation Medal with 60 device and a Republic of 
Vietnam National Service Medal.  There is no indication that 
he received a Combat Infantryman's Badge or Purple Heart.

In a July 2003 statement, the veteran said that after six 
months of being stationed at "Nutrang," Vietnam, he and two 
other individuals were ordered to go 70 miles north to a 
small compound that the engineers had built for them as a 
communications center.  The three soldiers apparently had to 
travel in a 5-ton truck back and forth to the base station 
for supplies.  According to the veteran, enemy mortar rounds 
and small arms were fired at them the very first time they 
went back for supplies, and they came close to being killed 
more than once.  The veteran asserted that each time,  they 
reported the enemy fire to their company.  Even after seeing 
their truck "all shot up," however, the company still would 
not give them an escort or any kind of protection.  They once 
saw what was left of a convoy after it had been ambushed on 
"Highway One."  They reportedly saw dead bodies, trucks, 
and jeeps scattered all over the road and in a ditch.  In a 
November 2003 VA Form 9, one of the other two soldiers was 
identified as a "Sergeant Miles," who was apparently the 
veteran's NCO-in-charge.

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incidents with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Thereafter, if appropriate, a new VA psychiatric examination 
should be scheduled (as detailed below).  

Accordingly, the Board remands this case for the following:

1.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all service medical and clinical 
records have been associated with the 
claims file, including any records 
reflecting psychiatric evaluation and/or 
treatment at any mental health clinic to 
which the veteran would have been 
referred by the medical staff of the 
575th Medical Detachment while he was 
assigned to the 54th Signal Battalion.  
All logical follow-up development in this 
regard should be pursued and documented 
in the claims file.

2.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressor.  Advise him that, if possible, 
he should provide names of other 
individuals (in addition to Sgt. Miles) 
who were also present during the reported 
attacks on the supply convoys.  Ask him 
if he can be specific as to the location 
of the communications center established 
70 miles north of "Nutrang."  Let him 
know that he can submit statements from 
fellow service members or others who 
witnessed or knew of the attacks, or who 
can confirm the veteran's proximity to 
the attacks.

3.  Contact the USASCRUR or other 
appropriate organization to obtain any 
available operational report-lesson 
learned document, or similar record 
chronicling the activity of B Company, 
54th Signal Battalion during the period 
between October 1969 and October 1970.  
Also, any logical development to verify 
any additional information the veteran 
may provide as a result of this Remand 
should be accomplished.   

4.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?
 
5.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claim for service connection for PTSD.  
The supplemental statement of the case 
should discuss all relevant actions taken 
on the claim for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


                 
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


